t c memo united_states tax_court jolene m villareale petitioner v commissioner of internal revenue respondent docket no filed date joseph a diruzzo iii for petitioner brandon s cline for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is entitled to a dollar_figure charitable_contribution_deduction for respondent concedes that dollar_figure of petitioner’s dollar_figure claimed continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was filed in date petitioner cofounded ndm ferret rescue sanctuary inc ndm ndm is an animal rescue organization that specializes in rescuing ferrets during petitioner was ndm’s president she was responsible for managing ndm’s finances including paying bills and managing its bank accounts petitioner had physical and electronic access to ndm’s checking account continued charitable_contribution is deductible see infra p all amounts are rounded to the nearest dollar petitioner and her cofounder filed articles of incorporation for ndm with the secretary of state for the state of florida on date and registered ndm as a not-for-profit corporation pursuant to fla sat ann ch west around date the internal_revenue_service irs granted ndm exempt status as a public charity under sec_501 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated during petitioner made contributions to ndm totaling dollar_figure the contributions were made in varying amounts contributions were for less than dollar_figure totaling dollar_figure and were for dollar_figure or more totaling dollar_figure petitioner made the contributions by electronically transferring the funds from her personal bank account to ndm’s bank account or by instructing the bank manager via telephone to make the transfer after making the transfers petitioner logged into both her personal bank account and ndm’s bank account to ensure the transfer took effect the dates and amounts of the transfers are reflected in petitioner’s and ndm’s bank statements petitioner timely filed her federal_income_tax return and claimed a dollar_figure charitable_contribution_deduction on her schedule a itemized_deductions on date respondent issued a notice_of_deficiency to petitioner disallowing her claimed charitable_contribution_deduction for opinion in general a taxpayer is entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions the record contains no evidence regarding the remaining dollar_figure of petitioner’s claimed dollar_figure charitable_contributions see infra note records must be maintained sec_6001 sec_1_6001-1 income_tax regs a cash contribution of less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs contributions of cash or property of dollar_figure or more require the donor to obtain contemporaneous written acknowledgment of the donation from the donee sec_170 at a minimum the contemporaneous written acknowledgment must contain a description of any property contributed a statement as to whether any goods or services were provided in consideration and a description and good-faith estimate of the value of any goods or services provided in consideration sec_170 a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 a taxpayer who makes separate contributions of less than dollar_figure to a donee organization during a taxable_year is not required to obtain contemporaneous written acknowledgment even if the sum of the contributions is dollar_figure or more sec_1_170a-13 income_tax regs respondent does not dispute that petitioner made the contributions of dollar_figure to ndm nor does he question the legitimacy of ndm as a valid sec_170 exempt_organization furthermore respondent concedes that petitioner is entitled to deduct the contributions she made to ndm in amounts smaller than dollar_figure totaling dollar_figure however respondent argues that petitioner is not entitled to deduct the contributions of dollar_figure or more because none is substantiated by a contemporaneous written acknowledgment petitioner argues that her and ndm’s bank statements are sufficient to substantiate her contributions however the bank statements do not qualify as contemporaneous written acknowledgments because they do not state whether petitioner received any goods or services in exchange for her contributions see sec_170 linzy v commissioner tcmemo_2011_264 finding that receipt from charitable_organization did not constitute contemporaneous written acknowledgment because it did not state whether taxpayer received any goods or services in exchange for her contribution we find it immaterial that petitioner was on both sides of the transaction and reject her contention that as the president of ndm it would have been futile to issue herself a statement that expressly provided that no goods or services were because petitioner did not introduce any evidence regarding the remaining dollar_figure of charitable_contributions she claimed for we find that she has not met her burden_of_proof with respect to that amount see rule a provided in exchange for her contributions as the court has previously recognized the essential statutory purpose of the contemporaneous written acknowledgment required by sec_170 is to assist taxpayers in determining the deductible amounts of their charitable_contributions and to assist the internal_revenue_service in processing tax returns on which charitable_contribution deductions are claimed durden v commissioner tcmemo_2012_140 although petitioner may not have needed a contemporaneous written acknowledgment to assist her in determining the deductible amounts of her charitable_contributions the irs still needed it to assist in determining whether petitioner was entitled to the charitable_contribution_deduction she claimed petitioner also argues that she should be entitled to deduct the full amount of her contributions to ndm because she substantially complied with the requirements of sec_170 however the doctrine_of substantial compliance does not apply to excuse compliance with the substantiation requirements of sec_170 averyt v commissioner tcmemo_2012_198 durden v commissioner tcmemo_2012_140 this court has consistently held that the specific statement regarding whether goods or services were provided in consideration for the contributions as required by sec_170 is necessary for the allowance of a charitable_contribution_deduction durden v commissioner tcmemo_2012_140 friedman v commissioner tcmemo_2010_45 kendrix v commissioner tcmemo_2006_9 thus petitioner is not entitled to deduct the contributions to ndm of dollar_figure or more to reflect the foregoing decision will be entered under rule
